   Case 17-29509       Doc 28     Filed 07/29/19 Entered 07/29/19 10:01:47            Desc Main
                                    Document     Page 1 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS

IN RE:                                       )       Chapter 13
                                             )
Richard E. Wilson,                           )       Case No. 17-29509
                                             )
         Debtor(s).                          )       Judge SCHMETTERER

                                      NOTICE OF MOTION

The following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Tom Vaughn, Ch. 13 Trustee: ecf@tvch13.net, ecfchi@gmail.com, courtmail@tvch13.net

The following persons or entities who have been served via U.S. Mail:
See attached list.

Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in her stead at 219 South Dearborn Street, Chicago, IL 60604, and present the
attached Motion to Modify Chapter 13 Plan, at which time and place you may appear.

         JUDGE:       Schmetterer
         ROOM:        682
         DATE:        August 21, 2019
         TIME:        10:00 AM


                                      PROOF OF SERVICE

The undersigned certifies that a copy of this Notice of Motion and attachments were deposited at
the United States Post Office, Wheeling, Illinois, 60090, on or before July 29, 2019, at 5:00 p.m.,
with sufficient postage prepaid, or served electronically by the bankruptcy court, under oath and
under all penalties of perjury.

                                             /s/ Alexander Preber
                                             Alexander Preber, A.R.D.C. #6324520
                                             Attorney for the Debtor(s)


DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
   Case 17-29509       Doc 28     Filed 07/29/19 Entered 07/29/19 10:01:47             Desc Main
                                    Document     Page 2 of 4


To the following persons or entities who have been served via first-class U.S. Mail:

Richard E. Wilson
P.O Box 104
Worth, IL 60482

City of Chicago Department of Finance
c/o Arnold Scott Harris, P.C.
111 W. Jackson Blvd Ste. 600
Chicago, IL 60604

Automotive Credit Corporation
POB 2286
Southfield, MI 48037-2286

Portfolio Recovery Associates, LLC
Successor to CITIBANK, N.A.
(BEST BUY CREDIT CARD)
POB 41067
Norfolk, VA 23541

Quantum3 Group LLC as agent for
MOMA Funding LLC
PO Box 788
Kirkland, WA 98083-0788
   Case 17-29509        Doc 28     Filed 07/29/19 Entered 07/29/19 10:01:47              Desc Main
                                     Document     Page 3 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS

IN RE:                                         )       Chapter 13
                                               )
Richard E. Wilson,                             )       Case No. 17-29509
                                               )
         Debtor(s).                            )       Judge SCHMETTERER

                          MOTION TO MODIFY CHAPTER 13 PLAN

         NOW COME the debtor, Richard E. Wilson, by and through his attorneys, DAVID M.

SIEGEL AND ASSOCIATES, to present this Motion, and in support thereof states as follows:

   1)       Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

   2)       On October 2, 2017, the Debtor filed a voluntary petition for relief pursuant to Chapter

            13 under Title 11 USC, and the Chapter 13 plan was confirmed on November 22, 2017.

            Tom Vaughn was appointed Trustee in this case.

   3)       The Debtor’s Chapter 13 plan currently provides for payments of $250.00 for an initial

            plan term of 36 months, with payments to the General Unsecured Creditors of at least

            10% of their allowed claims.

   4)       The Debtor has paid $3,922.92 into her Chapter 13 plan over the 21 months since the

            case was filed.

   5)       The Debtor is currently in default in the amount of $1,577.08.

   6)       The Debtor fell behind because he was let go from his previous job.

   7)       The Debtor has begun work with Areotex on July 21, 2019, and can maintain current

            monthly plan payments, but he cannot afford to get caught up on the default.

   8)       The Debtor proposes to modify his Chapter 13 plan pursuant to 11 U.S.C. §1329 to defer

            the plan payment default to the end of the plan. Debtor makes this proposal in good

            faith and with the intention of completing her Chapter 13 plan.
   Case 17-29509       Doc 28     Filed 07/29/19 Entered 07/29/19 10:01:47           Desc Main
                                    Document     Page 4 of 4


   9)      Deferring the plan payment default will not cause the confirmed Chapter 13 plan to run

           longer than 60 months and will continue to pay General, Unsecured Creditors at least

           10% of their allowed claims.

        WHEREFORE, the Debtor, Richard E. Wilson, prays that this Honorable Court enter an

Order to Modify the Chapter 13 Plan, and for other such relief as the Court deems fair and proper.


                                             Respectfully Submitted,

                                             /s/ Alexander Preber_______
                                             Alexander Preber, A.R.D.C. #6324520
                                             Attorney for the Debtor(s)

DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
